DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Election/Restriction response filed on 05/08/2022.  Claims 1-20 are pending.  Claims 1, 8, and 12 are independent.  Claims 8-11 are withdrawn.  Claims 19 and 20 have been newly added.
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-7 and 12-18 with the added claims 19 and 20) and Species H (Figure 13) in the reply filed on 05/08/2022 is acknowledged.
Claims 8-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/08/2022.
Claim Objections
Claims 5 and 15 are objected to because of the following informalities:  
a) Claim 5 recites “the member includes oppositely located first and second end” in lines 1-2 of the claim.  However, claim 1 has claimed that the member includes/defines the opposite first and second ends.  The limitation “the member includes oppositely located first and second end, “ should be deleted.
b) Claim 15 recites “the member includes oppositely located first and second end” in lines 1-2 of the claim.  However, claim 12 has claimed that the member includes/defines the opposite first and second ends.  The limitation “the member includes oppositely located first and second end, “ should be deleted.
Appropriate correction is required.
	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	The limitation “means for securing the band in the wrapped state to the patient's limb” in each of claim 1 and 12 meets the three-prong test and properly invokes 35 U.S.C. 112(f).  Therefore, it is interpreted under 35 U.S.C. 112(f).  Based on the disclosure, the means for securing the band in the wrapped state to the patient's limb are fasteners, such as binders, pledgets, hook and loop fasteners, buttons, clips, snaps, zippers, buckles, and other suitable fasteners (PGPub, Paras. [0032],  [0036] and [0046]).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) The limitations "the curved portion and the first portion of the inflatable balloon directly overlie one another" and "at least a part of the flat portion of the member and at least a second portion of the balloon directly overlying one another" recited in claim 1 contradicts with the descriptions of the invention because the balloon and the member do not directly overlay one another.  The examiner confirmed it with applicant’s representative during a telephonic communication conducted on 06/14/2022.  The limitation "the curved portion and the first portion of the inflatable balloon directly overlie one another" in claim 1 is interpreted to be “the curved portion and the first portion of the inflatable balloon overlie one another” for examination purpose (e.g. in the art rejection below).  The limitation "at least a part of the flat portion of the member and at least a second portion of the balloon directly overlying one another" in claim 1 is interpreted to be "at least a part of the flat portion of the member and at least a second portion of the balloon overlying one another" for examination purpose (e.g. in the art rejection below).
b) The limitation "the center portion and the first portion of the inflatable balloon directly overlie one another" recited in claim 12 contradicts with the descriptions of the invention because the balloon and the member do not directly overlay one another.  The examiner confirmed it with applicant’s representative during a telephonic communication conducted on 06/14/2022.  The limitation “the center portion and the first portion of the inflatable balloon directly overlie one another" in claim 12 is interpreted to be "the center portion and the first portion of the inflatable balloon overlie one another" for examination purpose (e.g. in the art rejection below).
c) Claim 12 recites the limitation "the center portion" in line 27 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Line 28 of claim 12 also recite “the center portion.”
d) The limitation "at least a part of the curved portion of the member that is more rigid than the flexible band and at least a second portion of the balloon directly overlie one another" recited in claim 18 contradicts with the descriptions of the invention because the balloon and the member do not directly overlay one another.  The examiner confirmed it with applicant’s representative during a telephonic communication conducted on 06/14/2022.  The limitation “at least a part of the curved portion of the member that is more rigid than the flexible band and at least a second portion of the balloon directly overlie one another " in claim 18 is interpreted to be "at least a part of the curved portion of the member that is more rigid than the flexible band and at least a second portion of the balloon overlie one another” for examination purpose (e.g. in the art rejection below).

	The art rejection(s) below is/are made as best understood by the examiner because of the 35 U.S.C. 112(b) issues stated above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 12-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wada et al. (US Pub. No.: 2004/0098035).
Regarding claims 1-7 and 12-18, Wada discloses a hemostatic device (100, Figs. 4) configured to be applied to a limb of a patient, the hemostatic device comprising: a flexible band (2 with 21, Fig. 4) to be applied to the limb of the patient in a wrapped state in which the flexible band is wrapped around at least a portion of the limb of the patient to apply the hemostatic device to the limb of the patient at a site where bleeding is to be stopped; means (fastener 3, Fig. 4 and Para. [0087]) for securing the band in the wrapped state to the patient's limb; a member (4, Fig. 4 and Para. [0089]) more rigid than the flexible band, the member and the flexible band being connected to each other so that when the flexible band is in the wrapped state the member is positioned on the limb of the patient at the site on the limb where bleeding is to be stopped (Fig. 4), the member possessing an inner peripheral side (inner peripheral side of 4 facing the balloon 5, Fig. 4) which faces toward a surface of the limb of the patient when the flexible band is in the wrapped state, the member also possessing an outer peripheral side (outer peripheral side of 4 opposite the inner peripheral side, Fig. 4) opposite the inner peripheral side; at least one portion of the inner peripheral side of the member being a curved portion (42, Fig. 4) that is curved toward the inner peripheral side, and other portion of the inner peripheral side of the member being a flat portion (flat middle portion of 4, Fig. 4 and Para. [0090]), the member possessing a lengthwise extent and including opposite ends (see first figure below) that are spaced apart along the lengthwise extent of the member to define first and second ends of the member, the member also possessing a center (see first figure below) with respect to the lengthwise extent of the member, the curved portion of the inner peripheral side of the member being located between the first end of the member and the center of the member with respect to the lengthwise extent of the member (see first figure below); an inflatable balloon (5, Fig. 4) that is inflatable upon introducing fluid into the balloon, the inflatable balloon being on the inner peripheral side of the member (Fig. 4); the inflatable balloon being at a position deviated toward the center of the member from the first end of the member along the lengthwise extent of the member so that when the flexible band is in the wrapped state and the balloon is inflated a middle of the balloon is located closer to the center of the member than the first end of the member (Figs. 4 and 1, the inflatable balloon being at a position deviated toward the center of the member from the first end of the member along the lengthwise extent of the member so that when the flexible band is in the wrapped state and the balloon is inflated a middle of the balloon is located closer to the center of the member than the first end of the member because it extends from the first end toward the center, and the rigid plate 4 and the limb causes to the balloon to inflate to deviate/move with balloon center toward the center the member as it expands), and at least a first portion of the inflatable balloon being positioned at the curved portion of the inner peripheral side of the member such that the curved portion and the first portion of the inflatable balloon overlie one another (Fig. 4), at least a part of the flat portion of the member and at least a second portion of the balloon overlying one another when the flexible band is in the wrapped state and the balloon is inflated so that the balloon applies a compressive force to the site in an oblique direction with respect to the surface of the limb (Fig. 4), the part of the flat portion being a flat section having spaced apart ends (Figs. 4 and 1); the inner peripheral side of the flat section of the flat portion of the member lying in a plane (Figs 4 and 1 and Para. [0090]), the balloon being positioned on one side of the plane and the outer peripheral side of the flat portion of the member being positioned on an opposite side of the plane (Fig. 4); and the first end of the member and at least a part of the curved portion of the inner peripheral side of the member being positioned on the one side of the plane (Fig. 4); wherein the member is a frame (plate, Figs. 4 and 1 and Para. [0081]); wherein the member is a substantially transparent frame (Para. [0092]); wherein the member possesses a longitudinal extent (Fig. 4, the longitudinal extent measures horizontal as shown in Fig. 4), the flexible band overlapping at least a part of the longitudinal extent of the member (Fig. 4); wherein the flexible band including a first part (see first figure below) that extends beyond the first end of the member and a second part (see first figure below) that extends beyond the second end of the member; wherein the member and the flexible band are connected to one another by virtue of a gap (the gap formed at the holder 21 with a layer of 2, Fig. 4 and Para. [0086]) formed between two layers of the flexible band, and the member being positioned in the gap (Fig. 4); wherein the flexible band is transparent to allow the site where bleeding is to be stopped to be viewed through the transparent flexible band (Paras. [0084], [0092], and [0098]), the transparent flexible band including a holder (the holder is formed by 21 with a layer of 2, Fig. 4) defined by a gap (the gap formed between the holder 21 and a layer of 2, Fig. 4) located between first and second spaced apart portions of the transparent flexible band, the member more rigid than the flexible band (Para. [0044]) being positioned in the gap so that the inner peripheral side of the member faces the first portion of the transparent flexible band while an outer peripheral side of the member faces the second portion of the transparent flexible band (Fig. 4); wherein the inflatable balloon is connected to the flexible band (Fig. 4); a first portion (see second figure below) of the inflatable balloon being positioned at a center portion (see second figure below) of the inner peripheral side of the member such that the center portion and the first portion of the inflatable balloon overlie one another, the first portion of the inflatable balloon being a substantial portion of the inflatable balloon so that the balloon applies a compressive force to the site in an oblique direction with respect to the surface of the limb (see second figure below and Fig. 4); the transparent flexible band including first and second spaced Application No. 17/005,262P 17 apart portions (first and second parts of the band, see first figure below) between which is positioned the member that is more rigid than the flexible band, the first portion of the transparent flexible band possessing an outer surface facing the member that is more rigid than the flexible band and an opposite inner surface facing the surface of the limb when the flexible band is in the wrapped state (Fig. 4), the second portion of the transparent flexible band possessing an inner surface directly contacting the member (Fig. 4) that is more rigid than the flexible band and an opposite outer surface, one part of the first portion of the transparent flexible band (see figure below) being positioned between the member that is more rigid than the flexible band and the balloon when the flexible band is in the wrapped state and the balloon is inflated, the outer surface of the one part of the first portion of the transparent flexible band directly contacting both the inner peripheral side of a part of the curved portion of the member and the inner peripheral side of a part of the flat portion of the member when the flexible band is in the wrapped state and the balloon is inflated (see first figure below); wherein at least a part of the curved portion of the member that is more rigid than the flexible band and at least a second portion of the balloon overlie one another when the flexible band is in the wrapped state and the balloon is inflated (Paras. [0044] and [0089]).

    PNG
    media_image1.png
    585
    747
    media_image1.png
    Greyscale
.
    PNG
    media_image2.png
    683
    567
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wada et al. (US Pub. No.: 2004/0098035) as applied to claim 1 above, and further in view of Daneshvar (US Pat. No.: 5,514,155)
Regarding claims 19 and 20, Wada discloses substantially all the limitations of the claim but fails to disclose that the hemostasis device comprises medication to apply to the puncture site; wherein the medication is selected from a group including antimicrobials, vasodilators, and combinations thereof.
Daneshvar teaches, in the same field of endeavor (hemostatic device), a hemostatic device comprising medication to apply to the puncture site (Col. 47, lines 54-56 and Col. 14, lines 43-50, the balloon of the hemostatic device includes medication); wherein the medication includes antimicrobials (antibiotics, Col. 47, lines 54-56)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the hemostatic device to include medication for applying to the puncture site; wherein the medication includes antimicrobials as taught by Daneshvar in order to obtain the advantage of facilitating the healing of the wound/puncture site.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20130023734 A1		OKAMURA; Ryo discloses a hemostatic device comprising a flexing band, securing means, a rigid member, and an inflatable balloon.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036. The examiner can normally be reached M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JING RUI OU/Primary Examiner, Art Unit 3771